UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2014 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 1-year 5-year 10-year 1-year 5-year 10-year as of 5-31-14 as of 5-31-14 Class A –0.74 9.27 6.73 –0.74 55.75 91.78 3.37 3.36 Class B –2.31 9.10 6.58 –2.31 54.58 89.05 2.81 2.80 Class C 1.65 9.38 6.42 1.65 56.59 86.35 2.81 2.80 Class I 2 3.54 10.58 7.54 3.54 65.32 106.91 3.82 3.81 Class R1 2 3.02 9.85 6.84 3.02 59.94 93.74 3.16 3.15 Class R2 3.34 10.13 7.10 3.34 62.03 98.62 3.39 3.38 Class R3 2.97 9.94 6.86 2.97 60.59 94.07 3.26 3.26 Class R4 3.52 10.31 7.20 3.52 63.33 100.34 3.66 3.56 Class R5 3.74 10.58 7.49 3.74 65.38 105.89 3.86 3.85 Class R6 3.81 10.64 7.64 3.81 65.79 108.78 3.90 3.87 Index † 2.71 4.96 4.99 2.71 27.40 62.70 — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.0%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class A shares have been adjusted to reflect the reduction in the maximum sales charge from 4.5% to 4.0%, effective 2-3-14. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, and Class R6 shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and/or expense limitations are contractual at least until 9-30-14 for Class R4 shares and 9-30-15 for Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all classes except Class R4 and R6 shares, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2 Class R3 Class R4* Class R5 Class R6 ^ Net (%) 0.90 1.60 1.60 0.51 1.20 0.95 1.10 0.70 0.50 0.42 Gross (%) 0.90 1.60 1.60 0.51 1.20 0.95 1.10 0.80 0.50 0.45 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares. The current waiver agreement will remain in effect through 9-30-14. ^ For Class R6 shares, the fund’s advisor has contractually agreed to waive all class specific expenses of the fund, including transfer agency fees and service fees, as applicable, to the extent they exceed 0.00% of average annual net assets. The current waiver agreement will remain in effect through 9-30-15. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Barclays U.S. Aggregate Bond Index. See the following page for footnotes. 6 Income Fund | Annual report With maximum Without Start date sales charge sales charge Index Class B 4 5-31-04 $18,905 $18,905 $16,270 Class C 4 5-31-04 18,635 18,635 16,270 Class I 2 5-31-04 20,691 20,691 16,270 Class R1 2 5-31-04 19,374 19,374 16,270 Class R2 2 5-31-04 19,862 19,862 16,270 Class R3 2 5-31-04 19,407 19,407 16,270 Class R4 2 5-31-04 20,034 20,034 16,270 Class R5 2 5-31-04 20,589 20,589 16,270 Class R6 2 5-31-04 20,878 20,878 16,270 The values shown in the chart for “Class A shares with maximum sales charge” have been adjusted to reflect the reduction in the Class A shares’ maximum sales charge from 4.5% to 4.0%, which became effective on 2-3-14. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays U.S. Aggregate Bond Index is an unmanaged Index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effects of reimbursements and waivers. 2 For certain types of investors, as described in the fund’s prospectuses. 3 Class R3, Class R4, and Class R5 shares were first offered on 5-21-09; Class R6 shares were first offered 9-1-11; Class R2 shares were first offered on 3-1-12. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R3, Class R4, Class R5, Class R6, and Class R2 shares, as applicable. 4 The contingent deferred sales charge is not applicable. Annual report | Income Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Global fixed-income markets generally produced positive results in the 12 months ended May 31, 2014, although interest rates were volatile and performance varied widely by sector and region. Much of the volatility in the United States related to uncertainty around U.S. Federal Reserve monetary policy. To help along the fragile recovery in Europe and fend off potential deflation, the European Central Bank implemented a surprise rate cut. Add it all up, and Treasury and government agency bonds produced modest gains, trailing returns of high-yield and investment-grade corporate and mortgage-backed securities. Outside of the United States, both developed-market and emerging-market bonds also generally performed well, despite bouts of volatility during the period. For the 12 months ended May 31, 2014, John Hancock Income Fund’s Class A shares returned 3.36%, excluding sales charges. By comparison, the fund’s benchmark, the Barclays U.S. Aggregate Bond Index, returned 2.71%. The fund produced positive absolute results and outperformed its benchmark while providing attractive yields to investors, reflecting contributions to performance from a broad range of sectors and security types. The key contribution to performance came from an overweight position in high-yield bonds, which included an allocation to floating-rate leveraged loans. It was also beneficial to have exposure to dollar-denominated foreign corporate bonds. The corresponding underweight to Treasury bonds also aided relative results — Treasuries were the poorest-performing portion of the benchmark for the year. Our short duration position had a mixed effect. Duration is a measure of a bond or bond fund’s price sensitivity to changes in interest rates—the longer the duration, the greater the bond’s price change for a given change in rates, all else equal. Having a relatively short duration was beneficial early in the reporting period, when rates rose sharply. But geopolitical tension and weaker growth brought on by the extraordinarily harsh winter meant bonds rallied and rates actually declined for much of 2014. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance does not guarantee future results. 8 Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2013, with the same investment held until May 31, 2014. Expenses paid Account value Ending value during period Annualized on 12-1-2013 on 5-31-2014 ended 5-31-2014 1 expense ratio Class A $1,000.00 $1,040.00 $4.27 0.84% Class B 1,000.00 1,034.80 7.81 1.54% Class C 1,000.00 1,036.40 7.87 1.55% Class I 1,000.00 1,040.10 2.70 0.53% Class R1 1,000.00 1,036.70 5.99 1.18% Class R2 1,000.00 1,038.00 4.67 0.92% Class R3 1,000.00 1,037.20 5.49 1.08% Class R4 1,000.00 1,039.30 3.46 0.68% Class R5 1,000.00 1,040.30 2.44 0.48% Class R6 1,000.00 1,040.60 2.09 0.41% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2013, with the same investment held until May 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 12-1-2013 on 5-31-2014 ended 5-31-2014 1 expense ratio Class A $1,000.00 $1,020.70 $4.23 0.84% Class B 1,000.00 1,017.30 7.75 1.54% Class C 1,000.00 1,017.20 7.80 1.55% Class I 1,000.00 1,022.30 2.67 0.53% Class R1 1,000.00 1,019.00 5.94 1.18% Class R2 1,000.00 1,020.30 4.63 0.92% Class R3 1,000.00 1,019.50 5.44 1.08% Class R4 1,000.00 1,021.50 3.43 0.68% Class R5 1,000.00 1,022.50 2.42 0.48% Class R6 1,000.00 1,022.90 2.07 0.41% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Income Fund | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 41.3% Capital Preferred Securities 2.5% Foreign Government Obligations 24.1% Convertible Bonds 0.7% Term Loans 13.3% Asset Backed Securities 0.2% Preferred Securities 5.8% Common Stocks 0.1% Collateralized Mortgage Obligations 5.7% Short-Term Investments & Other 6.3% Country Composition 1 United States 63.4% Sweden 2.1% Australia 5.1% Philippines 2.0% Singapore 2.8% Thailand 2.0% Mexico 2.8% Malaysia 2.0% Canada 2.7% Other Countries 12.7% New Zealand 2.4% Quality Composition U.S. Government Agency Collateralized BB 17.4% Mortgage Obligations 0.8% B 21.7% AAA 13.1% CCC & Below 2.8% AA 6.9% Equity 5.9% A 6.8% Not Rated 1.8% BBB 16.5% Short-Term Investments & Other 6.3% Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if the creditor is unable or unwilling to make principal or interest payments. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Currency transactions are impacted by fluctuations in exchange rates, which may adversely affect the U.S. dollar value of a fund’s investments. Events in the financial markets have resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign. In addition, reduced liquidity in credit and fixed-income markets may adversely affect issuers worldwide. The use of hedging and derivatives transactions could produce disproportionate gains or losses and may increase volatility and costs. Please see the fund’s prospectuses for additional risks. 1 As a percentage of net assets on 5-31-14. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-14 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Income Fund 11 Fund’s investments As of 5-31-14 Maturity Rate (%) date Par value^ Value Corporate Bonds 41.3% (Cost $1,237,986,669) Consumer Discretionary 7.5% Auto Components 1.3% American Axle & Manufacturing, Inc. 6.625 10-15-22 10,180,000 11,070,750 Lear Corp. 8.125 03-15-20 3,150,000 3,425,625 Tenneco, Inc. 6.875 12-15-20 3,645,000 3,986,719 The Goodyear Tire & Rubber Company 7.000 05-15-22 16,575,000 18,481,109 The Goodyear Tire & Rubber Company 8.750 08-15-20 2,495,000 2,956,575 Automobiles 1.3% Chrysler Group LLC 8.250 06-15-21 2,600,000 2,964,000 Ford Motor Company 4.750 01-15-43 8,750,000 8,867,635 Ford Motor Company 6.625 10-01-28 6,818,000 8,348,750 Ford Motor Company 7.450 07-16-31 4,827,000 6,427,624 General Motors Financial Company, Inc. 4.250 05-15-23 16,005,000 15,864,956 Hotels, Restaurants & Leisure 0.3% Arcos Dorados Holdings, Inc. (S) 10.250 07-13-16 BRL 10,575,000 4,413,527 MGM Resorts International 8.625 02-01-19 3,375,000 4,024,688 Household Durables 0.4% Beazer Homes USA, Inc. 6.625 04-15-18 2,060,000 2,204,200 Meritage Homes Corp. 7.000 04-01-22 3,160,000 3,468,100 Standard Pacific Corp. 8.375 05-15-18 3,025,000 3,569,500 Standard Pacific Corp. 8.375 01-15-21 1,835,000 2,183,650 Internet & Catalog Retail 0.3% QVC, Inc. 5.950 03-15-43 8,760,000 9,241,458 Media 3.6% Cablevision Systems Corp. 8.000 04-15-20 6,700,000 7,654,750 Cablevision Systems Corp. 8.625 09-15-17 4,905,000 5,738,850 CCO Holdings LLC 5.750 01-15-24 11,600,000 11,933,500 CCO Holdings LLC 7.000 01-15-19 3,270,000 3,458,025 Cinemark USA, Inc. 4.875 06-01-23 15,590,000 15,356,150 Cinemark USA, Inc. 7.375 06-15-21 3,950,000 4,369,688 DISH DBS Corp. 5.000 03-15-23 9,145,000 9,305,038 DISH DBS Corp. 5.875 07-15-22 1,940,000 2,080,650 DISH DBS Corp. 7.875 09-01-19 15,250,000 18,147,500 Lamar Media Corp. 5.000 05-01-23 4,515,000 4,548,863 Numericable Group SA (S) 6.250 05-15-24 2,160,000 2,259,900 12 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Media (continued) Shaw Communications, Inc. 5.500 12-07-20 CAD 3,155,000 $3,312,066 Shaw Communications, Inc. 5.700 03-02-17 CAD 2,325,000 2,350,624 Sirius XM Radio, Inc. (S) 5.250 08-15-22 3,175,000 3,429,000 Sirius XM Radio, Inc. (S) 5.875 10-01-20 8,905,000 9,439,300 Univision Communications, Inc. (S) 6.750 09-15-22 8,257,000 9,041,415 Virgin Media Secured Finance PLC 5.250 01-15-21 2,210,000 2,279,063 Multiline Retail 0.2% Macy’s Retail Holdings, Inc. 7.875 08-15-36 6,800,000 7,513,306 Specialty Retail 0.1% L Brands, Inc. 5.625 10-15-23 4,634,000 4,912,040 Consumer Staples 2.9% Beverages 0.7% Anheuser-Busch InBev Worldwide, Inc. 9.750 11-17-15 BRL 7,710,000 3,432,900 Constellation Brands, Inc. 3.750 05-01-21 6,920,000 $6,876,750 Constellation Brands, Inc. 4.250 05-01-23 11,075,000 11,047,313 Food & Staples Retailing 0.9% Aramark Services, Inc. 5.750 03-15-20 8,003,000 8,513,191 HJ Heinz Company (S) 4.250 10-15-20 12,110,000 12,110,000 Smithfield Foods, Inc. (S) 5.875 08-01-21 6,930,000 7,363,125 Food Products 0.2% JBS Investments GmbH (S) 7.750 10-28-20 2,820,000 3,027,129 Post Holdings, Inc. (S) 6.750 12-01-21 2,270,000 2,406,200 Household Products 0.6% Harbinger Group, Inc. 7.875 07-15-19 16,765,000 18,315,763 Tobacco 0.5% Alliance One International, Inc. 9.875 07-15-21 17,385,000 17,732,700 Energy 4.0% Energy Equipment & Services 0.5% Inkia Energy, Ltd. (S) 8.375 04-04-21 12,190,000 13,561,375 PHI, Inc. (S) 5.250 03-15-19 3,245,000 3,301,788 Gas Utilities 0.3% DCP Midstream LLC (5.850% to 5-21-23, then 3 month LIBOR + 3.850%) (S) 5.850 05-21-43 8,760,000 8,278,200 Oil, Gas & Consumable Fuels 3.2% Arch Coal, Inc. 7.000 06-15-19 2,855,000 2,119,838 Arch Coal, Inc. 7.250 06-15-21 5,115,000 3,644,438 Carrizo Oil & Gas, Inc. 7.500 09-15-20 3,100,000 3,394,500 CNOOC Finance 2013, Ltd. 3.000 05-09-23 9,405,000 8,845,854 Ecopetrol SA 4.250 09-18-18 1,280,000 1,369,600 Ecopetrol SA 5.875 09-18-23 3,710,000 4,141,288 EP Energy LLC 7.750 09-01-22 6,410,000 7,187,213 EP Energy LLC 9.375 05-01-20 597,000 685,804 MarkWest Energy Partners LP 6.500 08-15-21 4,726,000 5,104,080 MEG Energy Corp. (S) 6.375 01-30-23 2,855,000 3,026,300 Pertamina Persero PT (S) 6.450 05-30-44 9,550,000 9,717,125 Petrobras Global Finance BV 4.375 05-20-23 10,890,000 10,393,002 See notes to financial statements Annual report | Income Fund 13 Maturity Rate (%) date Par value^ Value Oil, Gas & Consumable Fuels (continued) Petrobras International Finance Company 5.375 01-27-21 5,035,000 $5,222,941 Petroleos Mexicanos 6.000 03-05-20 2,685,000 3,062,243 Sabine Pass Liquefaction LLC 5.625 04-15-23 10,920,000 11,220,300 Samson Investment Company (S) 10.750 02-15-20 7,820,000 8,171,900 SandRidge Energy, Inc. 7.500 02-15-23 6,200,000 6,603,000 SM Energy Company (S) 5.000 01-15-24 8,050,000 7,929,250 Financials 13.4% Banks 4.0% ANZ National International, Ltd. 2.950 07-27-15 SGD 11,000,000 8,966,101 Banco Votorantim SA (S) 6.250 05-16-16 BRL 10,930,000 5,627,708 Bancolombia SA 5.950 06-03-21 5,995,000 6,589,704 Bank of America Corp. (P) 0.877 12-01-26 4,405,000 3,847,204 Bank of America Corp. (8.000% to 1-30-18, then 3 month LIBOR + 3.630%) (Q) 8.000 01-30-18 2,730,000 3,078,348 BBVA Bancomer SA (S) 6.500 03-10-21 5,570,000 6,217,513 Citigroup, Inc. 6.250 06-29-17 NZD 9,880,000 8,700,690 Citigroup, Inc. (5.900% to 2-15-23, then 3 month LIBOR + 4.230%) (Q) 5.900 02-15-23 4,350,000 4,371,750 Fifth Third Bancorp (5.100% to 6-30-23, then 3 month LIBOR + 3.033%) (Q) 5.100 06-30-23 14,615,000 13,738,100 International Finance Corp. 3.875 02-26-18 NZD 10,482,000 8,730,280 National Australia Bank, Ltd. 6.000 02-15-17 AUD 11,780,000 11,678,668 Oversea-Chinese Banking Corp., Ltd. (P)(S) 4.000 10-15-24 7,100,000 7,188,942 PNC Financial Services Group, Inc. (P)(Q) 4.447 07-07-14 3,540,000 3,547,080 PNC Funding Corp. 5.625 02-01-17 3,360,000 3,726,707 Regions Financial Corp. 7.375 12-10-37 4,085,000 5,181,749 Synovus Financial Corp. 5.125 06-15-17 2,365,000 2,477,338 Valley National Bancorp 5.125 09-27-23 6,445,000 6,811,708 Westpac Banking Corp. 5.000 10-21-19 GBP 2,280,000 4,292,142 Westpac Banking Corp. 7.250 02-11-20 AUD 5,000,000 5,350,948 Zions Bancorporation (5.800% to 6-15-23, then 3 month LIBOR + 3.800%) (Q) 5.800 06-15-23 7,675,000 7,252,875 Capital Markets 0.4% HK Land Treasury SG 3.860 12-29-17 SGD 4,000,000 3,347,043 Temasek Financial I, Ltd. 3.265 02-19-20 SGD 12,250,000 10,348,159 Consumer Finance 0.3% Credit Acceptance Corp. (S) 6.125 02-15-21 5,935,000 6,187,238 Discover Financial Services 5.200 04-27-22 3,100,000 3,430,745 Diversified Financial Services 6.4% European Investment Bank 4.250 02-04-15 NOK 85,900,000 14,594,737 European Investment Bank 6.500 09-10-14 NZD 5,685,000 4,859,787 General Electric Capital Australia Funding Pty, Ltd. 7.000 10-08-15 AUD 2,600,000 2,541,127 General Electric Capital Corp. 4.250 01-17-18 NZD 5,330,000 4,456,433 General Electric Capital Corp. 4.875 04-05-16 SEK 69,000,000 10,984,734 General Electric Capital Corp. (7.125% until 6-15-22, then 3 month LIBOR + 5.296%) (Q) 7.125 06-15-22 13,970,000 16,484,600 General Electric Capital Corp., Series A 7.625 12-10-14 NZD 33,700,000 29,165,108 14 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Diversified Financial Services (continued) Gruposura Finance (S) 5.700 05-18-21 5,165,000 $5,604,025 Inter-American Development Bank 6.500 08-20-19 AUD 12,860,000 13,612,115 International Bank for Reconstruction & Development 2.125 05-29-17 NOK 17,190,000 2,890,286 International Bank for Reconstruction & Development 2.375 03-02-17 NOK 34,490,000 5,838,185 International Bank for Reconstruction & Development 4.500 08-16-16 NZD 9,400,000 8,047,759 International Bank for Reconstruction & Development 5.375 12-15-14 NZD 14,720,000 12,610,586 KFW 4.000 12-15-14 NOK 38,410,000 6,496,025 KFW 5.750 05-13-15 AUD 22,750,000 21,766,463 KFW 6.000 01-19-16 AUD 11,500,000 11,234,011 KFW 6.000 08-20-20 AUD 14,600,000 15,214,331 Nationstar Mortgage LLC 7.875 10-01-20 2,175,000 2,196,750 Nationstar Mortgage LLC 9.625 05-01-19 11,359,000 12,466,503 Insurance 0.9% American International Group, Inc. (8.175% to 5-15-38, then 3 month LIBOR + 4.195%) 8.175 05-15-58 7,365,000 9,961,163 MetLife, Inc. 6.400 12-15-36 7,690,000 8,578,580 Prudential Financial, Inc. (5.875% to 9-1-22, then 3 month LIBOR + 4.175%) 5.875 09-15-42 9,825,000 10,488,188 Real Estate Investment Trusts 0.5% Corrections Corp. of America 4.125 04-01-20 6,896,000 6,878,760 Host Hotels & Resorts LP 4.750 03-01-23 8,050,000 8,598,567 Real Estate Management & Development 0.9% CapitaMalls Asia Treasury, Ltd. 3.950 08-24-17 SGD 14,250,000 11,970,636 CBRE Services, Inc. 5.000 03-15-23 6,465,000 6,513,488 Realogy Group LLC (S) 7.875 02-15-19 5,692,000 6,147,360 Yanlord Land Group, Ltd. (S) 10.625 03-29-18 4,170,000 4,555,725 Health Care 3.2% Health Care Providers & Services 2.1% Community Health Systems, Inc. 7.125 07-15-20 2,950,000 3,200,750 HCA, Inc. 5.000 03-15-24 10,618,000 10,777,270 HCA, Inc. 7.500 02-15-22 10,400,000 11,986,000 HCA, Inc. 8.000 10-01-18 2,135,000 2,545,988 Quest Diagnostics, Inc. 4.250 04-01-24 1,785,000 1,831,132 Select Medical Corp. 6.375 06-01-21 5,440,000 5,671,200 Tenet Healthcare Corp. 4.375 10-01-21 15,988,000 15,708,210 Tenet Healthcare Corp. 6.000 10-01-20 7,255,000 7,799,125 WellCare Health Plans, Inc. 5.750 11-15-20 6,089,000 6,484,785 Pharmaceuticals 1.1% AbbVie, Inc. 4.400 11-06-42 3,110,000 3,112,858 Endo Finance LLC (S) 5.750 01-15-22 2,220,000 2,275,500 Endo Finance LLC (S) 7.250 01-15-22 6,529,000 7,116,610 Forest Laboratories, Inc. (S) 4.875 02-15-21 12,150,000 13,258,688 Forest Laboratories, Inc. (S) 5.000 12-15-21 6,360,000 6,964,200 Grifols Worldwide Operations, Ltd. (S) 5.250 04-01-22 4,000,000 4,140,000 See notes to financial statements Annual report | Income Fund 15 Maturity Rate (%) date Par value^ Value Industrials 2.1% Airlines 0.7% Air Canada (S) 6.750 10-01-19 2,360,000 2,554,700 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718 01-02-23 2,243,774 2,608,387 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 4,492,422 5,334,751 TAM Capital 3, Inc. (S) 8.375 06-03-21 6,040,000 6,515,650 TAM Capital, Inc. 7.375 04-25-17 3,135,000 3,370,125 UAL 2009-1 Pass Through Trust 10.400 11-01-16 946,391 1,083,618 UAL 2009-2A Pass Through Trust 9.750 01-15-17 1,667,706 1,913,692 Building Products 0.1% Nortek, Inc. 8.500 04-15-21 2,700,000 2,976,750 Commercial Services & Supplies 0.5% Iron Mountain, Inc. 5.750 08-15-24 16,850,000 16,850,000 Construction & Engineering 0.2% Empresas ICA SAB de CV (S) 8.375 07-24-17 2,340,000 2,451,150 Tutor Perini Corp. 7.625 11-01-18 4,835,000 5,113,013 Industrial Conglomerates 0.4% Odebrecht Finance, Ltd. (S) 7.125 06-26-42 4,390,000 4,741,200 Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-15 5,400,000 5,616,000 Tenedora Nemak SA de CV (S) 5.500 02-28-23 1,759,000 1,820,565 Machinery 0.0% SPL Logistics Escrow LLC (S) 8.875 08-01-20 655,000 728,688 Marine 0.2% Navios Maritime Holdings, Inc. 8.125 02-15-19 4,310,000 4,471,625 Information Technology 1.1% IT Services 0.5% Brightstar Corp. (S) 9.500 12-01-16 6,890,000 7,449,813 IBM Corp. 2.750 12-21-20 GBP 3,925,000 6,613,521 Semiconductors & Semiconductor Equipment 0.3% Micron Technology, Inc. (S) 5.875 02-15-22 8,840,000 9,436,700 Software 0.1% First Data Corp. (S) 8.875 08-15-20 3,080,000 3,418,800 Technology Hardware, Storage & Peripherals 0.2% Seagate HDD Cayman 7.000 11-01-21 5,960,000 6,786,950 Materials 2.6% Construction Materials 0.2% Cemex Finance LLC (S) 9.375 10-12-22 3,100,000 3,642,500 Votorantim Cimentos SA (S) 7.250 04-05-41 4,760,000 5,045,600 Containers & Packaging 1.1% AEP Industries, Inc. 8.250 04-15-19 4,050,000 4,313,250 Ardagh Packaging Finance PLC (S) 7.375 10-15-17 9,060,000 9,535,650 Ball Corp. 4.000 11-15-23 14,270,000 13,485,150 Crown Americas LLC 4.500 01-15-23 3,183,000 3,095,468 Owens-Brockway Glass Container, Inc. 7.375 05-15-16 2,440,000 2,708,400 Sealed Air Corp. (S) 6.500 12-01-20 1,326,000 1,478,490 16 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Metals & Mining 1.3% ArcelorMittal 7.250 03-01-41 9,390,000 $9,859,500 FMG Resources August 2006 Pty, Ltd. (S) 6.875 04-01-22 14,080,000 14,854,400 HudBay Minerals, Inc. 9.500 10-01-20 4,670,000 5,043,600 Rio Tinto Finance USA, Ltd. 7.125 07-15-28 3,985,000 5,199,827 Rio Tinto Finance USA, Ltd. 9.000 05-01-19 2,400,000 3,156,751 Vale Overseas, Ltd. 4.625 09-15-20 2,400,000 2,562,257 Telecommunication Services 2.6% Diversified Telecommunication Services 2.1% American Tower Corp. 4.700 03-15-22 3,640,000 3,862,914 American Tower Corp. 7.000 10-15-17 4,065,000 4,729,294 Crown Castle Towers LLC (S) 4.883 08-15-20 5,718,000 6,353,979 Frontier Communications Corp. 7.125 03-15-19 2,770,000 3,102,400 Frontier Communications Corp. 7.125 01-15-23 10,310,000 10,670,850 Frontier Communications Corp. 9.250 07-01-21 1,665,000 1,968,863 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 5,175,000 5,505,305 T-Mobile USA, Inc. 6.125 01-15-22 12,610,000 13,366,600 T-Mobile USA, Inc. 6.250 04-01-21 4,814,000 5,114,875 T-Mobile USA, Inc. 6.625 04-01-23 3,000,000 3,240,000 T-Mobile USA, Inc. 6.836 04-28-23 3,090,000 3,352,650 Verizon Communications, Inc. (P) 1.984 09-14-18 4,105,000 4,326,301 Wireless Telecommunication Services 0.5% SBA Telecommunications, Inc. 5.750 07-15-20 4,310,000 4,547,050 SBA Tower Trust (S) 5.101 04-17-17 4,770,000 5,123,633 SoftBank Corp. (S) 4.500 04-15-20 5,760,000 5,832,000 Utilities 1.9% Electric Utilities 0.2% Abengoa Transmision Sur SA (S) 6.875 04-30-43 3,975,000 4,352,625 E.ON International Finance BV 6.000 10-30-19 GBP 1,650,000 3,215,004 Gas Utilities 0.0% Southern Gas Networks PLC 4.875 12-21-20 GBP 600,000 1,108,735 Independent Power and Renewable Electricity Producers 1.2% Calpine Corp. (S) 6.000 01-15-22 2,366,000 2,537,535 Dynegy, Inc. 5.875 06-01-23 11,855,000 11,736,450 NRG Energy, Inc. (S) 6.250 07-15-22 4,695,000 4,976,700 NRG Energy, Inc. (S) 6.250 05-01-24 5,475,000 5,666,625 NRG Energy, Inc. 6.625 03-15-23 10,805,000 11,534,338 Multi-Utilities 0.5% Dominion Resources, Inc. 5.600 11-15-16 2,680,000 2,972,168 NiSource Finance Corp. 5.650 02-01-45 9,735,000 11,005,106 Convertible Bonds 0.7% (Cost $16,694,245) Consumer Discretionary 0.3% Media 0.3% Sirius XM Radio, Inc. (S) 7.000 12-01-14 5,693,000 10,293,656 See notes to financial statements Annual report | Income Fund 17 Maturity Rate (%) date Par value^ Value Health Care 0.4% Health Care Equipment & Supplies 0.1% Teleflex, Inc. 3.875 08-01-17 1,820,000 3,232,775 Health Care Providers & Services 0.3% WellPoint, Inc. 2.750 10-15-42 4,955,000 7,692,638 Foreign Government Obligations 24.1% (Cost $768,101,925) Australia 3.6% New South Wales Treasury Corp. 6.000 05-01-20 AUD 35,125,000 37,038,880 Queensland Treasury Corp. 4.000 06-21-19 AUD 13,855,000 13,220,814 Queensland Treasury Corp. 6.000 10-21-15 AUD 34,711,000 33,732,841 Queensland Treasury Corp. 6.000 04-21-16 AUD 32,053,000 31,574,137 Bermuda 0.3% Government of Bermuda (S) 4.854 02-06-24 9,125,000 9,501,406 Brazil 1.5% Federative Republic of Brazil 10.000 01-01-21 BRL 18,745,000 7,999,337 Federative Republic of Brazil 10.000 01-01-23 BRL 31,880,000 13,361,481 Federative Republic of Brazil 10.250 01-10-28 BRL 22,960,000 10,991,653 Federative Republic of Brazil 12.500 01-05-16 BRL 30,750,000 14,412,132 Canada 1.4% Export Development Canada 3.500 02-20-18 NZD 9,440,000 7,756,957 Ontario School Boards Financing Corp., Series 01A2 6.250 10-19-16 CAD 8,485,000 8,687,989 Province of Ontario 6.250 06-16-15 NZD 24,690,000 21,437,389 Province of Quebec 6.750 11-09-15 NZD 7,310,000 6,425,617 Malaysia 2.0% Government of Malaysia 3.314 10-31-17 MYR 22,000,000 6,781,115 Government of Malaysia 3.741 02-27-15 MYR 78,350,000 24,489,362 Government of Malaysia 3.835 08-12-15 MYR 50,450,000 15,823,070 Government of Malaysia 4.262 09-15-16 MYR 48,250,000 15,277,845 Mexico 2.5% Government of Mexico 5.000 06-15-17 MXN 219,174,600 17,417,225 Government of Mexico 6.000 06-18-15 MXN 72,500,000 5,773,541 Government of Mexico 7.750 05-29-31 MXN 482,774,500 42,211,273 Government of Mexico 8.000 12-07-23 MXN 161,720,000 14,589,643 New Zealand 2.4% Dominion of New Zealand 5.000 03-15-19 NZD 19,200,000 17,040,121 Dominion of New Zealand 6.000 12-15-17 NZD 38,005,000 34,560,356 Dominion of New Zealand 6.000 05-15-21 NZD 26,500,000 25,017,582 Norway 1.1% Government of Norway 4.500 05-22-19 NOK 77,991,000 14,592,363 Government of Norway 5.000 05-15-15 NOK 117,102,000 20,229,170 18 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Peru 0.1% Republic of Peru 7.350 07-21-25 1,930,000 2,564,488 Philippines 2.0% Republic of Philippines 4.950 01-15-21 PHP 608,000,000 14,764,027 Republic of Philippines 5.875 12-16-20 PHP 609,320,800 15,796,205 Republic of Philippines 6.250 01-14-36 PHP 252,000,000 6,220,089 Republic of Philippines 6.500 04-28-21 PHP 678,000,000 18,141,145 Republic of Philippines 8.125 12-16-35 PHP 254,043,000 8,087,793 Singapore 1.6% Republic of Singapore 2.375 04-01-17 SGD 22,500,000 18,893,704 Republic of Singapore 3.250 09-01-20 SGD 36,490,000 31,701,324 South Korea 1.5% Korea Treasury Bond Coupon Strips 3.286 09-10-18 KRW 1,205,430,000 1,040,029 Korea Treasury Bond Coupon Strips 3.287 03-10-18 KRW 1,205,430,000 1,058,744 Korea Treasury Bond Coupon Strips 3.296 03-10-17 KRW 1,205,430,000 1,092,263 Korea Treasury Bond Coupon Strips 3.297 09-10-17 KRW 1,205,430,000 1,075,944 Korea Treasury Bond Coupon Strips 3.309 09-10-16 KRW 1,205,430,000 1,109,231 Korea Treasury Bond Coupon Strips 3.315 03-10-16 KRW 1,205,430,000 1,125,565 Korea Treasury Bond Coupon Strips 3.326 09-10-15 KRW 1,205,430,000 1,141,999 Korea Treasury Bond Coupon Strips 3.327 03-10-15 KRW 1,205,430,000 1,157,838 Korea Treasury Bond Coupon Strips 3.347 09-10-14 KRW 1,205,430,000 1,173,384 Korea Treasury Bond Principal Strips 3.286 09-10-18 KRW 41,928,000,000 36,174,921 Republic of Korea 3.500 03-10-17 KRW 1,500,000,000 1,495,626 Republic of Korea 5.750 09-10-18 KRW 502,000,000 545,705 Sweden 2.1% Kingdom of Sweden 3.000 07-12-16 SEK 130,515,000 20,499,514 Kingdom of Sweden 3.750 08-12-17 SEK 78,560,000 12,847,471 Kingdom of Sweden 5.000 12-01-20 SEK 106,425,000 19,446,577 Svensk Exportkredit AB 7.625 06-30-14 NZD 18,040,000 15,356,889 Thailand 2.0% Bank of Thailand 3.200 10-22-14 THB 1,217,750,000 37,253,840 Kingdom of Thailand 3.250 06-16-17 THB 815,000,000 25,390,564 Term Loans (M) 13.3% (Cost $421,087,059) Consumer Discretionary 3.3% Automobiles 0.2% Chrysler Group LLC 3.250 12-31-18 6,845,000 6,796,106 Distributors 0.2% OSP Group, Inc. 4.500 03-18-21 5,425,000 5,479,250 Hotels, Restaurants & Leisure 0.6% Four Seasons Holdings, Inc. 3.500 06-27-20 12,681,275 12,633,720 Hilton Worldwide Finance LLC 3.500 10-26-20 7,267,500 7,238,227 Media 1.1% Clear Channel Communications, Inc. 6.900 01-30-19 10,396,703 10,272,317 Clear Channel Communications, Inc. 7.650 07-30-19 3,343,756 3,342,826 RentPath, Inc. 6.250 05-29-20 10,862,913 10,842,545 See notes to financial statements Annual report | Income Fund 19 Maturity Rate (%) date Par value^ Value Media (continued) Univision Communications, Inc. 4.000 03-01-20 3,677,920 $3,664,786 Virgin Media Investment Holdings, Ltd. 3.500 06-05-20 6,660,000 6,604,849 Multiline Retail 1.0% Hudson’s Bay Company 4.750 11-04-20 13,657,625 13,773,264 J Crew Group, Inc. 4.080 03-05-21 6,140,000 6,103,160 Lands’ End, Inc. 4.250 04-02-21 10,510,000 10,483,725 Textiles, Apparel & Luxury Goods 0.2% Burlington Coat Factory Warehouse Corp. 4.250 02-23-17 2,757,422 2,773,796 Nine West Holdings, Inc. 4.750 10-08-19 4,400,000 4,408,250 Consumer Staples 1.2% Food & Staples Retailing 1.1% Aramark Services, Inc. 3.250 02-24-21 15,730,000 15,614,841 HJ Heinz Company 3.500 06-05-20 2,600,350 2,612,689 Rite Aid Corp. 5.750 08-21-20 945,000 964,136 SUPERVALU, Inc. 4.500 03-21-19 14,558,316 14,545,315 Food Products 0.1% Big Heart Pet Brands 3.500 03-08-20 4,956,087 4,911,175 Energy 0.5% Energy Equipment & Services 0.2% Offshore Group Investment, Ltd. 5.000 10-25-17 6,637,500 6,598,093 Oil, Gas & Consumable Fuels 0.3% Arch Coal, Inc. 6.250 05-16-18 8,072,415 7,932,593 FTS International, Inc. 5.750 04-09-21 2,720,000 2,737,000 Financials 2.4% Capital Markets 0.3% Walter Investment Management Corp. 4.750 12-11-20 9,868,477 9,735,875 Diversified Financial Services 1.3% Carestream Health, Inc. 5.000 06-07-19 23,157,675 23,191,439 Carestream Health, Inc. 9.500 12-07-19 12,697,855 12,920,068 Ocwen Loan Servicing LLC 5.000 02-15-18 5,474,700 5,495,230 Insurance 0.4% HUB International, Ltd. 4.250 10-02-20 13,953,125 13,939,172 Real Estate Investment Trusts 0.4% iStar Financial, Inc. 4.500 10-16-17 11,713,753 11,743,037 Health Care 1.3% Health Care Equipment & Supplies 0.2% Biomet, Inc. 3.658 07-25-17 3,121,413 3,125,939 Brand Energy & Infrastructure Services, Inc. 4.750 11-26-20 3,115,444 3,123,790 Health Care Providers & Services 0.6% Catalent Pharma Solutions, Inc. 3.650 09-15-16 3,559,239 3,557,015 Catalent Pharma Solutions, Inc. 4.500 09-15-21 4,624,869 4,640,043 Kindred Healthcare, Inc. 4.000 04-09-21 4,515,000 4,503,713 National Mentor Holdings, Inc. 4.750 01-31-21 2,871,954 2,882,724 Opal Acquisition, Inc. 5.000 11-27-20 2,374,050 2,375,831 20 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Pharmaceuticals 0.5% Grifols Worldwide Operations USA, Inc. 3.150 02-27-21 6,580,000 $6,549,160 Mallinckrodt International Finance SA 3.500 03-19-21 4,070,000 4,046,744 Valeant Pharmaceuticals International, Inc. 3.750 08-05-20 6,432,394 6,418,102 Industrials 0.8% Airlines 0.3% Delta Air Lines, Inc. 3.500 04-20-17 7,585,500 7,574,660 Commercial Services & Supplies 0.2% Capital Safety NA Holdings, Inc. 4.000 03-13-21 6,000,000 5,970,000 Trading Companies & Distributors 0.3% American Builders & Contractors Supply Company, Inc. 3.500 04-16-20 10,153,975 10,120,599 Information Technology 1.4% Communications Equipment 0.4% Alcatel-Lucent USA, Inc. 4.500 01-30-19 12,808,992 12,827,668 Electronic Equipment, Instruments & Components 0.3% Dell International LLC 4.500 04-29-20 10,666,400 10,640,950 Software 0.7% BMC Software Finance, Inc. 5.000 09-10-20 9,087,225 9,103,082 First Data Corp. 4.150 03-24-18 3,562,924 3,567,987 First Data Corp. 4.150 09-24-18 1,155,000 1,155,962 First Data Corp. 4.150 03-24-21 1,797,065 1,798,547 IMS Health, Inc. 3.500 03-17-21 5,255,000 5,215,588 Materials 0.9% Chemicals 0.3% Axalta Coating Systems US Holdings, Inc. 4.000 02-01-20 9,116,113 9,104,717 Construction Materials 0.2% Apex Tool Group LLC 4.500 01-31-20 6,786,450 6,610,430 Containers & Packaging 0.3% Berry Plastics Group, Inc. 3.500 02-08-20 6,712,200 6,649,273 Consolidated Container Company LLC 5.000 07-03-19 1,270,525 1,270,525 Metals & Mining 0.1% Signode Industrial Group US, Inc. 4.000 03-21-21 3,975,000 3,962,578 Telecommunication Services 0.6% Diversified Telecommunication Services 0.5% Crown Castle Operating Company 3.000 01-31-19 8,216,190 8,197,934 Crown Castle Operating Company 3.000 01-31-21 7,052,325 7,020,371 Wireless Telecommunication Services 0.1% SBA Senior Finance II LLC 3.250 03-31-21 4,000,000 3,970,000 Utilities 0.9% Electric Utilities 0.8% La Frontera Generation LLC 4.500 09-30-20 16,424,645 16,436,963 Otter Products LLC 5.250 04-29-19 8,867,119 8,863,421 See notes to financial statements Annual report | Income Fund 21 Maturity Rate (%) date Par value^ Value Independent Power and Renewable Electricity Producers 0.1% Dynegy, Inc. 4.000 04-23-20 3,105,762 $3,105,206 Capital Preferred Securities 2.5% (Cost $71,920,186) Financials 2.5% Banks 2.1% HSBC Finance Capital Trust IX (5.911% to 11-30-15, then 3 month LIBOR + 1.926%) 5.911 11-30-35 12,570,000 13,085,370 PNC Financial Services Group, Inc. (6.750% to 8-1-21, then 3 month LIBOR + 3.678%) (Q) 6.750 08-01-21 5,830,000 6,427,575 USB Capital IX (P)(Q) 3.500 07-07-14 22,163,000 18,949,365 Wachovia Capital Trust III (P)(Q) 5.570 07-07-14 27,745,000 27,051,375 Diversified Financial Services 0.4% BAC Capital Trust XIV, Series G (P)(Q) 4.000 06-23-14 15,810,000 12,806,100 Collateralized Mortgage Obligations 5.7% (Cost $173,770,482) Commercial & Residential 4.9% Adjustable Rate Mortgage Trust Series 2004-5, Class 2A1 (P) 2.654 04-25-35 4,255,379 4,250,468 American Home Mortgage Assets Trust Series 2006-6, Class XP IO 2.639 12-25-46 44,362,293 3,182,072 Banc of America Commercial Mortgage Trust, Inc. Series 2006-4, Class AM 5.675 07-10-46 5,850,000 6,388,083 Series 2006-5, Class AM 5.448 09-10-47 3,610,000 3,878,887 Bear Stearns Adjustable Rate Mortgage Trust Series 2004-10, Class 12A3 (P) 1.874 01-25-35 4,182,467 4,195,834 Series 2005-2, Class A1 (P) 2.580 03-25-35 1,943,428 1,971,918 Series 2005-5, Class A2 (P) 2.260 08-25-35 2,286,302 2,320,288 Bear Stearns Alt-A Trust Series 2004-12, Class 1A1 (P) 0.850 01-25-35 2,420,344 2,351,112 Series 2004-8, Class 1A (P) 0.850 09-25-34 790,705 770,764 Series 2005-7, Class 11A1 (P) 0.690 08-25-35 2,525,526 2,294,221 Chase Mortgage Finance Corp. Series 2007-A1, Class 2A1 (P) 2.645 02-25-37 2,294,807 2,311,952 Commercial Mortgage Pass Through Certificates Series 2006-GG7, Class AM (P) 5.820 07-10-38 3,565,000 3,873,736 DSLA Mortgage Loan Trust Series 2004-AR1 Class X2 IO 2.160 09-19-44 25,852,104 1,588,656 Series 2005-AR2, Class X2 IO 2.799 03-19-45 49,018,533 4,198,065 Extended Stay America Trust Series 2013-ESHM, Class M (S) 7.625 12-05-19 2,467,130 2,516,228 GS Mortgage Securities Corp. II Series 2013, Class KYO (P)(S) 3.751 11-08-29 6,695,000 6,782,604 HarborView Mortgage Loan Trust Series 2005-2, Class IX IO 2.227 05-19-35 18,240,732 1,237,274 Series 2005-9, Class 2A1C (P) 0.599 06-20-35 6,817,132 6,477,291 Series 2005-8, Class 1X IO 2.170 09-19-35 14,368,774 818,948 Series 2007-3, Class ES IO (S) 0.350 05-19-47 35,499,931 377,187 Series 2007-4, Class ES IO 0.350 07-19-47 37,919,142 379,191 Series 2007-6, Class ES IO (S) 0.342 08-19-37 29,700,702 315,570 22 Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Commercial & Residential (continued) Hilton USA Trust Series 2013-HLF, Class EFL (P)(S) 3.901 11-05-30 4,470,000 $4,470,080 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.029 10-25-36 45,330,854 3,609,283 Series 2005-AR18, Class 2X IO 1.666 10-25-36 47,729,050 1,780,695 JP Morgan Mortgage Trust Series 2007-A1, Class 1A1 (P) 2.776 07-25-35 4,811,489 4,895,425 Merrill Lynch Mortgage Investors Trust Series 2004-1, Class 2A1 (P) 2.146 12-25-34 1,968,945 1,934,600 Series 2005-2, Class 1A (P) 1.596 10-25-35 3,375,552 3,336,504 Series 2005-A2, Class A2 (P) 2.476 02-25-35 1,910,129 1,915,673 Series 2006-3, Class 2A1 (P) 2.337 10-25-36 2,196,117 2,176,666 Series 2007-1, Class 2A1 (P) 2.557 01-25-37 13,672,710 13,538,881 Merrill Lynch Mortgage Trust Series 2005-LC1, Class AM (P) 5.308 01-12-44 7,010,000 7,454,658 Merrill Lynch/Countrywide Commercial Mortgage Trust Series 2006-3, Class A4 (P) 5.414 07-12-46 2,828,272 3,056,522 Morgan Stanley Capital I Trust Series 2007-IQ13, Class A4 5.364 03-15-44 8,460,000 9,275,248 Morgan Stanley Mortgage Loan Trust Series 2004-8AR, Class 4A1 (P) 2.455 10-25-34 3,048,155 3,019,813 Series 2004-9, Class 1A (P) 5.707 11-25-34 2,880,743 2,862,983 Opteum Mortgage Acceptance Corp. Series 2005-4, Class 1APT (P) 0.460 11-25-35 3,570,506 3,302,468 Structured Asset Securities Corp. Series 2003-7A, Class 3A6 (P) 2.486 12-25-33 3,115,125 3,125,701 WaMu Mortgage Pass Through Certificates Series 2004-AR14, Class A1 (P) 2.399 01-25-35 5,760,404 5,788,215 Series 2005-AR19, Class A1A2 (P) 0.440 12-25-45 4,544,322 4,179,458 Series 2005-AR6, Class 2A1A (P) 0.380 04-25-45 4,505,550 4,274,758 Series 2005-AR8, Class 2AB2 (P) 0.570 07-25-45 4,825,680 4,580,410 Wells Fargo Mortgage Backed Securities Trust Series 2004-Z, Class 2A1 (P) 2.615 12-25-34 3,870,942 3,944,173 U.S. Government Agency 0.8% Federal Home Loan Mortgage Corp. Series 4077, Class IK IO 5.000 07-15-42 11,642,320 2,245,908 Federal National Mortgage Association Series 2012-118, Class AI IO 3.500 11-25-37 12,838,587 2,114,844 Series 2013-46, Class MI IO 3.500 05-25-43 57,381,058 8,919,931 Series 2014-C02, Class 1M1 (P) 1.101 05-25-24 3,850,000 3,851,505 Series 402, Class 3 IO 4.000 11-25-39 3,499,468 705,939 Series 402, Class 4 IO 4.000 10-25-39 5,384,567 983,529 Series 402, Class 7 IO 4.500 11-25-39 7,235,597 1,381,927 Series 406, Class 3 IO 4.000 01-25-41 8,184,061 1,360,736 Series 407, Class 4 IO 4.500 03-25-41 12,785,900 2,230,777 Series 407, Class 7 IO 5.000 03-25-41 10,690,260 2,191,738 Series 407, Class 8 IO 5.000 03-25-41 5,324,372 1,130,840 See notes to financial statements Annual report | Income Fund 23 Maturity Rate (%) date Par value^ Value Asset Backed Securities 0.2% (Cost $6,711,089) Home Equity Asset Trust Series 2003-1, Class M1 (P) 1.650 06-25-33 2,034,524 1,954,223 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 4,782,540 5,145,329 Shares Value Common Stocks 0.1% (Cost $5,300,392) Consumer Discretionary 0.0% 0 Media 0.0% Vertis Holdings, Inc. (I) 300,118 0 Financials 0.1% Banks 0.1% Talmer Bancorp, Inc. (I) 220,152 2,861,063 Preferred Securities 5.8% (Cost $169,809,168) Consumer Discretionary 0.2% Household Durables 0.2% Beazer Homes USA, Inc., 7.500% 204,900 6,327,312 Consumer Staples 0.2% Food Products 0.2% Post Holdings, Inc., 5.250% 65,750 6,955,693 Financials 3.7% Banks 2.7% First Niagara Financial Group, Inc. (8.6250% to 12-15-17, then 3 month LIBOR + 7.3270%) 44,190 1,262,066 First Tennessee Bank NA, 3.750% (S) 20,120 14,492,688 M&T Bank Corp., Series A, 6.375% 7,985 7,905,150 M&T Bank Corp., Series C, 6.375% 495 487,080 Regions Financial Corp., 6.375% 446,920 11,012,109 Synovus Financial Corp., 7.875% 327,880 9,180,640 U.S. Bancorp, 3.500% 8,280 6,971,760 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) 385,125 11,149,369 Wells Fargo & Company, 5.850% 290,130 7,549,183 Wells Fargo & Company, 6.625% 398,607 11,276,592 Zions Bancorporation, 6.950% 154,580 4,181,389 Diversified Financial Services 0.0% GMAC Capital Trust I (8.125% to 2-15-16, then 3 month LIBOR + 5.785%) 43,895 1,190,432 Insurance 0.6% Hartford Financial Services Group, Inc., 7.875% 487,325 14,658,736 MetLife, Inc., 5.000% 93,480 2,762,334 24 Income Fund | Annual report See notes to financial statements Shares Value Real Estate Investment Trusts 0.4% Weyerhaeuser Company, 6.375% 213,265 $12,505,860 Industrials 0.4% Aerospace & Defense 0.4% United Technologies Corp., 7.500% 181,950 11,972,310 Telecommunication Services 0.3% Wireless Telecommunication Services 0.3% Crown Castle International Corp., 4.500% 102,360 10,684,337 Utilities 1.0% Electric Utilities 0.5% NextEra Energy, Inc., 5.799% 120,745 6,831,752 NextEra Energy, Inc., 5.889% 118,750 7,430,188 Multi-Utilities 0.5% Dominion Resources, Inc., 6.000% 291,580 16,809,587 Maturity Rate (%) date Par value^ Value Escrow Certificates 0.0% (Cost $142) Consumer Discretionary 0.0% Lear Corp., Series B (I) 8.750 12-01-16 2,645,000 23,144 Par value Value Short-Term Investments 4.6% (Cost $144,871,903) Repurchase Agreement 4.6% Barclays Tri-Party Repurchase Agreement dated 5-30-14 at 0.050% to be repurchased at $126,037,525 on 6-2-14, collateralized by $17,240,900 U.S. Treasury Bonds, 3.625% due 2-15-44 (valued at $18,500,699, including interest) and $108,891,100 U.S. Treasury Notes, 0.875% due 9-15-16 (valued at $110,057,657, including interest) $126,037,000 126,037,000 Repurchase Agreement with State Street Corp. dated 5-30-14 at 0.000% to be repurchased at $18,834,903 on 6-2-14, collateralized by $2,160,000 Federal National Mortgage Association, 2.080% due 11-2-22 (valued at 2,052,000, including interest) and $17,345,000 U.S. Treasury Notes, 0.625% due 11-30-17 (valued at $17,161,767, including interest) 18,834,903 18,834,903 Total investments (Cost $3,016,253,260) † 98.3% Other assets and liabilities, net 1.7% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. See notes to financial statements Annual report | Income Fund 25 Notes to Fund’s investments ^ All par values are denominated in U.S. dollars unless otherwise indicated. Currency Abbreviations AUD — Australian Dollar BRL — Brazilian Real CAD — Canadian Dollar GBP — Pound Sterling KRW — Korean Won MXN — Mexican Peso MYR — Malaysian Ringgit NOK — Norwegian Krone NZD — New Zealand Dollar PHP — Philippine Peso SEK — Swedish Krona SGD — Singapore Dollar THB — Thai Baht IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $356,292,099 or 11.2% of the fund’s net assets as of 5-31-14. † At 5-31-14, the aggregate cost of investment securities for federal income tax purposes was $3,033,722,956. Net unrealized appreciation aggregated $84,022,881, of which $154,755,252 related to appreciated investment securities and $70,732,371 related to depreciated investment securities. 26 Income Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-14 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $3,016,253,260) $3,117,745,837 Foreign currency, at value (Cost $2,142,330) 2,139,120 Cash held at broker for futurescontracts 6,640,801 Receivable for investmentssold 41,536,968 Receivable for fund sharessold 4,470,004 Receivable for forward foreign currency exchangecontracts 1,324,702 Dividends and interestreceivable 34,915,749 Receivable for futures variationmargin 375,048 Receivable due fromadvisor 24 Other receivables and prepaidexpenses 138,873 Totalassets Liabilities Due tocustodian 1,766,035 Payable for investmentspurchased 14,467,851 Payable for forward foreign currency exchangecontracts 10,859,139 Payable for fund sharesrepurchased 8,614,465 Distributionspayable 1,116,653 Payable toaffiliates Accounting and legal servicesfees 116,492 Transfer agentfees 590,337 Distribution and servicefees 18,461 Trustees’fees 4,578 Other liabilities and accruedexpenses 655,001 Totalliabilities Netassets Net assets consistof Paid-incapital $3,111,575,209 Accumulated distributions in excess of net investmentincome (1,842,347) Accumulated net realized gain (loss) on investments, futures contracts, options written and foreign currencytransactions (29,354,392) Net unrealized appreciation (depreciation) on investments, futures contracts and translation of assets and liabilities in foreigncurrencies 90,699,644 Netassets See notes to financial statements Annual report | Income Fund 27 F I N A N C I A LS T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($1,257,665,477 ÷ 187,529,332shares) 1 $6.71 Class B ($146,600,372 ÷ 21,857,733shares) 1 $6.71 Class C ($564,821,344 ÷ 84,218,232shares) 1 $6.71 Class I ($1,147,836,053 ÷ 171,486,002shares) $6.69 Class R1 ($16,601,064 ÷ 2,467,370shares) $6.73 Class R2 ($2,612,841 ÷ 390,118shares) $6.70 Class R3 ($3,527,006 ÷ 526,060shares) $6.70 Class R4 ($10,666,901 ÷ 1,589,337shares) $6.71 Class R5 ($11,920,914 ÷ 1,779,941shares) $6.70 Class R6 ($8,826,142 ÷ 1,317,690shares) $6.70 Maximum offering price pershare Class A (net asset value per share ÷ 96.0%) 2 $6.99 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 28 Income Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statement of operations For the year ended 5-31-14 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $162,891,037 Dividends 9,630,905 Less foreign taxeswithheld (366,937) Total investmentincome Expenses Investment managementfees 10,628,018 Distribution and servicefees 12,249,078 Accounting and legal servicesfees 644,087 Transfer agentfees 4,338,176 Trustees’fees 105,481 State registrationfees 193,640 Printing andpostage 350,973 Professionalfees 210,295 Custodianfees 1,309,115 Registration and filingfees 78,708 Other 163,003 Totalexpenses Less expensereductions (199,355) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers and foreign currency transactions 43,076,527 Futurescontracts (8,412,557) Writtenoptions 816,449 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers and translation of assets and liabilities in foreign currencies (88,431,984) Futurescontracts (1,382,294) Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Annual report | Income Fund 29 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 5-31-14 5-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $142,083,786 $164,573,638 Net realizedgain 35,480,419 53,353,207 Change in net unrealized appreciation(depreciation) (89,814,278) 99,249,198 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (60,833,597) (89,217,619) ClassB (5,843,761) (8,243,033) ClassC (22,955,291) (33,927,185) ClassI (48,286,516) (33,001,896) ClassR1 (669,748) (714,780) ClassR2 (74,211) (6,331) ClassR3 (135,771) (199,068) ClassR4 (271,447) (150,744) ClassR5 (459,150) (487,314) ClassR6 (95,428) (21,228) From net realizedgain ClassA — (2,528,001) ClassB — (271,603) ClassC — (1,114,187) ClassI — (828,141) ClassR1 — (21,851) ClassR2 — (146) ClassR3 — (6,044) ClassR4 — (4,108) ClassR5 — (11,194) ClassR6 — (602) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 3,759,160,748 3,294,410,734 End ofyear Accumulated distributions in excess of net investmentincome 30 Income Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.29 0.34 0.38 0.43 0.48 Net realized and unrealized gain (loss) oninvestments (0.07) 0.32 (0.35) 0.55 0.73 Total from investmentoperations Lessdistributions From net investmentincome (0.29) (0.34) (0.39) (0.43) (0.47) From net realizedgain — (0.01) (0.02) (0.02) (0.03) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $1,258 $1,676 $1,751 $1,775 $1,155 Ratios (as a percentage of average net assets): Expenses beforereductions 0.86 0.90 0.93 0.91 0.85 Expenses including reductions 0.86 0.90 0.93 0.91 0.85 Net investmentincome 4.43 5.05 5.82 6.42 7.77 Portfolio turnover (%) 50 53 42 33 67 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS B SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.25 0.29 0.33 0.38 0.44 Net realized and unrealized gain (loss) oninvestments (0.08) 0.32 (0.35) 0.54 0.73 Total from investmentoperations Lessdistributions From net investmentincome (0.24) (0.29) (0.34) (0.38) (0.42) From net realizedgain — (0.01) (0.02) (0.02) (0.03) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $147 $186 $179 $164 $144 Ratios (as a percentage of average net assets): Expenses beforereductions 1.56 1.60 1.63 1.61 1.55 Expenses including reductions 1.56 1.60 1.63 1.61 1.55 Net investmentincome 3.73 4.34 5.10 5.75 7.07 Portfolio turnover (%) 50 53 42 33 67 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. See notes to financial statements Annual report | Income Fund 31 CLASS C SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.25 0.29 0.33 0.38 0.44 Net realized and unrealized gain (loss) oninvestments (0.08) 0.32 (0.35) 0.55 0.72 Total from investmentoperations Lessdistributions From net investmentincome (0.24) (0.29) (0.34) (0.38) (0.42) From net realizedgain — (0.01) (0.02) (0.02) (0.03) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $565 $751 $757 $668 $400 Ratios (as a percentage of average net assets): Expenses beforereductions 1.56 1.60 1.63 1.61 1.55 Expenses including reductions 1.56 1.60 1.63 1.61 1.55 Net investmentincome 3.73 4.35 5.10 5.71 7.05 Portfolio turnover (%) 50 53 42 33 67 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS I SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.31 0.36 0.40 0.45 0.51 Net realized and unrealized gain (loss) oninvestments (0.08) 0.33 (0.35) 0.55 0.73 Total from investmentoperations Lessdistributions From net investmentincome (0.31) (0.37) (0.41) (0.45) (0.49) From net realizedgain — (0.01) (0.02) (0.02) (0.03) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $1,148 $1,111 $577 $510 $141 Ratios (as a percentage of average net assets): Expenses beforereductions 0.53 0.52 0.53 0.48 0.48 Expenses including reductions 0.53 0.52 0.53 0.48 0.48 Net investmentincome 4.75 5.36 6.19 6.77 8.10 Portfolio turnover (%) 50 53 42 33 67 1 Based on average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 32 Income Fund | Annual report See notes to financial statements CLASS R1 SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.27 0.32 0.36 0.41 0.46 Net realized and unrealized gain (loss) oninvestments (0.07) 0.32 (0.35) 0.56 0.73 Total from investmentoperations Lessdistributions From net investmentincome (0.27) (0.32) (0.36) (0.42) (0.44) From net realizedgain — (0.01) (0.02) (0.02) (0.03) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $17 $18 $12 $9 $8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.19 1.19 1.21 1.13 1.22 Expenses including reductions 1.19 1.19 1.21 1.13 1.22 Net investmentincome 4.09 4.72 5.52 6.24 7.42 Portfolio turnover (%) 50 53 42 33 67 1 Based on average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS R2 SHARES Periodended 5-31-14 5-31-13 5-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.29 0.34 0.08 Net realized and unrealized gain (loss) oninvestments (0.07) 0.33 (0.14) Total from investmentoperations Lessdistributions From net investmentincome (0.29) (0.35) (0.09) From net realizedgain — (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $3 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.91 0.73 0.72 6 Expenses including reductions 0.91 0.73 0.72 6 Net investmentincome 4.38 5.11 4.89 6 Portfolio turnover (%) 50 53 42 7 1 The inception date for Class R2 is 3-1-12. 2 Based on average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 The portfolio turnover is shown for the period from 6-1-11 to 5-31-12. See notes to financial statements Annual report | Income Fund 33 CLASS R3 SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.28 0.32 0.37 0.41 0.47 Net realized and unrealized gain (loss) oninvestments (0.09) 0.33 (0.35) 0.56 0.72 Total from investmentoperations Lessdistributions From net investmentincome (0.27) (0.33) (0.37) (0.42) (0.44) From net realizedgain — (0.01) (0.02) (0.02) (0.03) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $4 $3 $4 $2 — 3 Ratios (as a percentage of average net assets): Expenses beforereductions 1.09 1.10 1.11 1.08 1.63 Expenses including reductions 1.09 1.10 1.11 1.08 1.25 Net investmentincome 4.18 4.83 5.61 6.10 7.43 Portfolio turnover (%) 50 53 42 33 67 1 Based on average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 3 Less than $500,000. CLASS R4 SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.30 0.35 0.38 0.43 0.49 Net realized and unrealized gain (loss) oninvestments (0.07) 0.32 (0.34) 0.56 0.72 Total from investmentoperations Lessdistributions From net investmentincome (0.30) (0.35) (0.39) (0.44) (0.46) From net realizedgain — (0.01) (0.02) (0.02) (0.03) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $11 $4 $3 $1 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 0.79 0.81 0.81 0.80 0.92 Expenses including reductions 0.69 0.71 0.81 0.80 0.92 Net investmentincome 4.58 5.22 5.85 6.56 7.74 Portfolio turnover (%) 50 53 42 33 67 1 Based on average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 34 Income Fund | Annual report See notes to financial statements CLASS R5 SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.32 0.37 0.41 0.45 0.52 Net realized and unrealized gain (loss) oninvestments (0.08) 0.31 (0.35) 0.55 0.71 Total from investmentoperations Lessdistributions From net investmentincome (0.31) (0.37) (0.41) (0.45) (0.48) From net realizedgain — (0.01) (0.02) (0.02) (0.03) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $12 $9 $11 $2 — 3 Ratios (as a percentage of average net assets): Expenses beforereductions 0.48 0.50 0.50 0.53 0.99 Expenses including reductions 0.48 0.50 0.50 0.53 0.65 Net investmentincome 4.79 5.44 6.22 6.80 8.23 Portfolio turnover (%) 50 53 42 33 67 1 Based on average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 3 Less than $500,000. CLASS R6 SHARES Periodended 5-31-14 5-31-13 5-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.32 0.36 0.30 Net realized and unrealized gain (loss) oninvestments (0.07) 0.33 (0.08) Total from investmentoperations Lessdistributions From net investmentincome (0.32) (0.37) (0.31) From net realizedgain — (0.01) (0.02) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $9 $1 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.44 0.45 0.46 6 Expenses including reductions 0.42 0.45 0.46 6 Net investmentincome 4.83 5.39 6.10 6 Portfolio turnover (%) 50 53 42 7 1 The inception date for Class R6 is 9-1-11. 2 Based on average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 The portfolio turnover is shown for the period from 6-1-11 to 5-31-12. See notes to financial statements Annual report | Income Fund 35 Notes to financial statements Note 1 — Organization John Hancock Income Fund (the fund) is a series of John Hancock Strategic Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek a high level of current income. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4, and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
